Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 04/30/2021. 
Terminal Disclaimer
The terminal disclaimer filed on 04/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 8,454,633 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21, 23-34, 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 21 recites wherein each of the two expanded disk end portions has an inner and outer walk the outer wall of a proximal expanded disk portion of the two expanded disk end portions facing proximally and the outer wall of a distal expanded disk portion of the two expanded disk end portions facing distallv the inner wall of at least one of the two expanded disk end portions being concave towards the first reduced diameter portion. Claim 34 recites wherein the expanded preset configuration comprises two expanded diameter disk portions and a reduced diameter middle portion disposed between the two expanded diameter disk end portions, the reduced diameter middle portion and at least one of the two expanded diameter disk portions being connected by a connection portion having a diameter smaller than both the reduced diameter middle portion and the two expanded diameter disk portions, wherein the connection portion is at least partially recessed within the reduced diameter middle portion, the tubular metal fabric having a memory property whereby the tubular metal fabric tends to return from the constrained configuration to the expanded preset configuration when unconstrained.
The office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771